                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

MATT BANKS (#116002)
                                                   CIVIL ACTION
VERSUS
                                                   NO. 16-0649-JWD-EWD
JAMES M. LeBLANC, ET AL.
                                             OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated February 21, 2019, to which an opposition was

filed;

         IT IS ORDERED that the Court declines to exercise supplemental jurisdiction relative

to Plaintiff’s potential state law claims.

         IT IS FURTHER ORDERED that the Motion for Judgment on the Pleadings (Doc.

36) is granted in part, dismissing with prejudice the plaintiff’s § 1983 claims asserted against

Defendants LeBlanc, Vannoy, and Falgout in their individual and official capacities.

         IT IS FURTHER ORDERED that Plaintiff’s claims for monetary damages against

Lamartiniere, Lavespere, and Toce in their official capacities are dismissed with prejudice.

         IT IS FURTHER ORDERED that Plaintiff’s claims for accommodations under the

Americans with Disabilities Act against Falgout, Lamartiniere, Lavespere, and Toce are

dismissed with prejudice.

         IT IS FURTHER ORDERED that the Motion for Judgment on the Pleadings is

OTHERWISE DENIED and that this matter is referred to the Magistrate Judge for further

proceedings in connection with Plaintiff’s claim for monetary damages and declaratory and

injunctive relief asserted against Lamartiniere, Lavespere, and Toce in their individual
capacities for the alleged violations of the Plaintiff’s constitutional rights through deliberate

indifference to his serious medical needs and Plaintiff’s claims regarding accommodations

arising under the Americans with Disabilities Act against LeBlanc and Vannoy, as

representatives of the Department of Corrections and Louisiana State Penitentiary,

respectively.

       Signed in Baton Rouge, Louisiana, on March 11, 2019.



                                             S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
